Smith, J. This case involves appellant’s right to compensation under a contract for his services as architect in the erection of a new courthouse in Benton County. The .claim was resisted upon the ground that the contract had been fraudulently obtained ' and ' was, therefore, void. "The contract was made by á retiring county judge, and revoked by his successor upon the ground that it was procured through fraud. And, upon the trial of the cause in the court below, upon appeal to that court, evidence was'offered, on the one hand, to sustain; and, on the other hand, to refute, this charge. The court below found the contract to be fraudulent and void. A motion for a new trial was overruled on September 30, 1916, and the court gave appellant ninety days in which to file his bill of exceptions. It appears that the bill of exceptions was approved December 23, 1916, but it does not appear when it was filed except that the certificate of the clerk to the transcript, containing the bill of exceptions, is dated February 1, 1917, and, in the absence of any showing as to- the date of its filing, we can not presume that it was filed prior to the date of the clerk’s certificate. The date of this certificate is beyond the time allowed for the filing of the bill of exceptions, and, in the absence of a bill of exceptions the record presents no question for review, and the judgment of the court below must be affirmed. London v. Hutchens, 80 Ark. 410; Pekin Stave Co. v. Watts, 95 Ark. 331; Madison County v. Maples, 103 Ark. 44; Early & Co. v. Maxwell, 103 Ark. 569; Judkins v. Myers, 91 Ark. 566; Tatum v. Crownover, 94 Ark. 58. It is so ordered.